McCLELLAN, J.
The sale, grant, and assignment of the right to make, use and vend a certain patented article for a ■certain time, “within the southern half of Alabama, less Chambers county,” is not .void for uncertainty. There could be no practical difficulty in accurately defining the boundaries within which the right thus granted is to be enjoyed. A line drawn ■east and west across the State, at and between such points on the Georgia and Mississippi boundaries as would leave one half of the territory of Alabama on either side of it, would mark the northern boundary of the territory intended to be embraced in the words “the southern half of Alabama.” If the county of Chambers, or any part of it, is found to be, as the parties supposed, south of such line, it is excepted from the grant, and the grantee’s right to make, use and vend the patented article would cover that part only of the southern half ■of the State not embraced in the limits of that county. If, on the other hand, no part of Chambers county is South of such line, then the right granted pertains to a full one-half of the State’s territory. So that, in any event as to the location of the county of Chambers, with respect to the line dividing the territory of the State into two equal parts, the territory intended to be covered by the grant, and which is embraced in its terms, is practically, even easily, ascertainable; and, under the maxim, uId certum est quod certum reddi potest,” is in legal contemplation certain and definite.—Moore & Handley Hardware Co. v. Tower Hardware Co., 87 Ala. 206, and citations; s. c., 13 Am. St., and Notes.
The plea, which set up a want of consideration because of the supposed uncertainty, and consequent invalidity of this grant, for the notes given in consideration of it, was.insufficient, the demurrer to it was properly sustained, and, the court’s action to that end being the only matter assigned as error, the judgment is affirmed.